NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE


COREY BONDS,                      :     CIV. NO. 18-12379 (RMB)
                                  :
                  Plaintiff       :
     v.                           :           OPINION
                                  :
OFFICER LONG, et al.,             :
                                  :
                  Defendants      :

BUMB, DISTRICT JUDGE

     This   matter    comes    before   the   Court     upon   Plaintiff’s

application to proceed without prepayment of fees and for screening

Plaintiff’s amended complaint under 28 U.S.C. §§ 1915(e)(2)(B),

1915A(b) and 42 U.S.C. § 1997e(c).

I.   BACKGROUND

     Plaintiff Corey Bonds, a prisoner confined in the Federal

Correctional Institution in Fort Dix, New Jersey (“FCI Fort Dix”),

initially filed this action under the Federal Tort Claims Act, 28

U.S.C. § 2671, on August 2, 2018. (Compl., ECF No. 1.) He did not

pay the filing fee or submit a properly completed application to

proceed in forma pauperis under 28 U.S.C. § 1915. In an Opinion

dated November 27, 2018, the Court advised Plaintiff that upon

correction of the deficiency in his IFP application, his FTCA claim

against the United States would be permitted to proceed. (Opinion,

ECF No. 2; Order, ECF No. 3.)
      Plaintiff has now submitted a complete application to proceed

in forma pauperis (“IFP”) (ECF No. 4-1). Plaintiff, however,

submitted an amended complaint that does not contain an FTCA claim

against the United States and, instead, alleges Bivens claims

against three out-of-state federal employees. For the reasons

discussed   below,   the     Court    will   transfer    Plaintiff’s     amended

complaint to the United States District Court, Northern District

of Ohio, Eastern Division, pursuant to 28 U.S.C. § 1404(a).

II.   DISCUSSION

      A.    The Amended Complaint

      Plaintiff    alleges     the    following      facts   in   his    amended

complaint. On February 22, 2017, in the “chow hall” at the Federal

Correctional Institution in Elkton Ohio (“FCI Elkton”), Officer

Long walked up to Plaintiff from behind, grabbed his buttocks and

then walked away. (Am. Compl., ECF No. 4, ¶9.) Two days later,

Officer Long walked up behind Plaintiff and pulled Plaintiff, by

his pants, toward Long until Plaintiff felt Officer Long’s genitals

against him. (Id.) Plaintiff expressed extreme anxiety. (Id.) The

next day, Officer Long walked up behind Plaintiff and told him he

would miss him when he was gone. (Am. Compl., ECF No. 4, ¶9.)

Plaintiff   was    scared.    (Id.)    He    filed   a   complaint      with   the

Department of Justice. (Id.)



                                        2
     On March 2, 2017, Plaintiff reported the incidents with Long

to “Psychology” and to a lieutenant. (Id., ¶10.) Plaintiff’s

complaint    was    forwarded   from    Psychology       to    SIS   for     further

investigation. Plaintiff told the lieutenant that he feared for

his life and he did not want to remain on the compound. (Id.)

Plaintiff was placed in the Special Housing Unit (“SHU”). (Id.)

     On March 7, 2017, Lieutenant (“Lt.”) Carter “cursed out”

Plaintiff for making allegations against Long. (Id., ¶10.) Lt.

Carter    gave   Plaintiff   two   “shots”      in    retaliation      for   filing

grievances.      (Id.)   Plaintiff      now    suffers        from   anxiety     and

depression and he was prescribed medication. (Id., ¶11.)

     Plaintiff alleges Bivens claims under the Eighth Amendment

Cruel and Unusual Punishments Clause and the Fifth Amendment

(substantive) Due Process Clause against Officer Long, Lieutenant

Carter and Warden Meriak, and a First Amendment retaliation claim

against    Lieutenant    Carter,   in       their    official    and   individual

capacities.

     B.     Venue

     In a civil action where a defendant is an officer or employee

of the United States, Title 28 U.S.C. § 1391(e)(1) provides:

            (e) Actions where defendant is officer or
            employee of the United States—

                    (1) In general.--A civil action in which
                    a defendant is an officer or employee of
                                        3
                 the United States or any agency thereof
                 acting in his official capacity or under
                 color of legal authority, or an agency of
                 the United States, or the United States,
                 may, except as otherwise provided by law,
                 be brought in any judicial district in
                 which (A) a defendant in the action
                 resides, (B) a substantial part of the
                 events or omissions giving rise to the
                 claim occurred, or a substantial part of
                 property that is the subject of the
                 action is situated, or (C) the plaintiff
                 resides if no real property is involved
                 in the action. Additional persons may be
                 joined as parties to any such action in
                 accordance with the Federal Rules of
                 Civil Procedure and with such other venue
                 requirements as would be applicable if
                 the United States or one of its officers,
                 employees, or agencies were not a party.

       Title 28 U.S.C. § 1404(a) provides, “[f]or the convenience of

parties and witnesses, in the interest of justice, a district court

may transfer any civil action to any other district or division

where it might have been brought or to any district or division to

which all parties have consented.”

       Assuming without deciding that Plaintiff is a resident of New

Jersey, venue is proper in this Court. See 28 U.S.C. § 1391(c)

Residency.––For all venue purposes––(1) a natural person … shall

be deemed to reside in the judicial district in which that person

is domiciled;” Vaughn v. Vaughn, 674 F. App’x 145, 146 n. 3 (3d

Cir.   2017)   (per   curiam)   (“[d]omicile   requires   both   physical

presence and intent to remain.”))


                                    4
     In transferring the venue of a civil action, district courts

must weigh the private and public interests protected by § 1404(a),

including the parties’ forum preferences, where the claims arose,

the convenience of the parties relative to their physical and

financial condition, the convenience of witnesses to the extent

they may be unavailable in one of the fora, the enforceability of

the judgment, the relative administrative difficulties in the two

fora, and the public polices of the fora. Jumara v. State Farm

Ins., Co., 55 F.3d 873, 879-80 (3d Cir. 1995).

     Plaintiff’s present incarceration in New Jersey makes this

district more convenient for Plaintiff to the extent that he would

be required to make an appearance in court and to pay expenses for

travel. Additionally, New Jersey is Plaintiff’s choice of forum.

All other factors, however, weigh in favor of transfer of this

action to the Northern District of Ohio, where all defendants are

employed and presumably reside, and all transactions that are

subject of this litigation occurred.

     Further, there is nothing in the amended complaint that

suggests   the    District    of      New   Jersey   would    have     personal

jurisdiction     over   the   three    defendants    in    their     individual

capacities.    The   Due   Process     Clause   protects     an    individual's

liberty interest in not being subject to the binding judgments of

a forum with which he has established no meaningful “contacts,
                                        5
ties, or relations.” See Burger King Corp. v. Rudzewicz, 471 U.S.

462, 471–72 (1985) (quoting International Shoe Co. v. Washington,

326 U.S. 310, 319 (1945)). Finally, the State of New Jersey has no

public   interest   in   this   civil   action   against   out-of-state

defendants for alleged misconduct that occurred in Ohio. The

relevant factors weigh in favor of transfer of venue to the

Northern District of Ohio, Eastern Division.

III. CONCLUSION

     For the reasons stated above, the Court will transfer this

action to the Northern District of Ohio, Eastern Division, pursuant

to 28 U.S.C. § 1404(a).

An appropriate order follows.



DATE: April 30, 2019

                                 s/Renée Marie Bumb
                                 RENÉE MARIE BUMB
                                 United States District Judge




                                   6
